Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alexei Bykhovski appeals the district court’s order granting Defendant’s motion *287for summary judgment on Bykhovski’s complaint alleging that Defendant discriminated against him based on his sex and age when making certain hiring decisions. We have reviewed the record and find no reversible error. Accordingly, we deny Bykhovski’s motions to supplement the record and affirm the district court’s judgment. Bykhovski v. Neurocog Trials, No. 5:14-cv-00378-BO (E.D.N.C. July 22, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.